DETAILED ACTION
The receipt is acknowledged of applicants’ election filed 09/20/2021, and IDS filed 01/21/2020.

	Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of invention II, claims 2, 4, 7, 10, 12, 14, 16, 18, in the reply filed on 09/20/2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II are drawn to sufficiently inter-related inventions and search of any one group would encompass a search of the subject matter of the remaining group. Both groups of claims are drawn to a process for the preparation of a coagglomerate of crystalline mannitol and of starch. The prior art revealed by a search of the method of Group II would overlap the prior art revealed by a search of the method of Group I. Thus, although the classifications may be different, the subject matter is sufficiently overlapping that concurrent search of all of the claims does not create a serious burden. If the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits, even though it includes claims to distinct or independent claims. MPEP §803. This is not found persuasive because the . 
The requirement is still deemed proper and is therefore made FINAL. 

Claims 1, 3, 5, 6, 8, 9, 11, 13, 15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/20/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 4, 7, 10, 12, 14, 16, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,937,131. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the issued claims are directed to common subject matter and the present claims are covered by the claims of the issued patent as follows: the present claimed and the issued claims are directed to a process for the preparation of a coagglomerate of crystalline mannitol and of starch, the process comprising spray-drying or granulating a mixture of a mannitol solution and of dry starch, the starch being incorporated in the dry form in the spray-dryer or during the granulating step, wherein: said coagglomerate has a laser volume mean diameter D4,3 between 60 and 500 µm, a .

Claims 2, 4, 7, 10, 12, 14, 16, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,839,610. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the issued claims are directed to common subject matter and the present claims are covered by the claims of the issued patent as follows: the present claimed and the issued claims are directed to a process for the preparation of a coagglomerate of crystalline mannitol and of starch, the process comprising spray-drying a mixture of a mannitol solution and of dry starch said coagglomerate has a laser volume mean diameter D4,3 between 60 and 500 µm, a mannitol/starch ratio is between 99.5/0.5 and 50/50. The current claims are obvious over issued claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2, 4, 7, 10, 12, 14, 16, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed process achieved by granular starch and crystalline alpha and beta mannitol, does not reasonably provide enablement for any starch and any mannitol embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).

Nature of the invention and Breadth of the claims: The claims are directed to a process for the preparation of a coagglomerate of crystalline mannitol and of starch, the process comprising spray-drying or granulating a mixture of a mannitol solution and full scope of the claimed invention without undue experimentation. “Although not explicitly stated in section 112, to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." Vaeck, 947 F.2d at 495, 20 USPQ2d at 1444; Wands, 858 F.2d at 736-37, 8 USPQ2d at 1404; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (the first paragraph of section 112 requires that the scope of protection sought in a claim bear a reasonable correlation to the scope of enablement provided by the specification).” In re Wright (CAFC) 27 USPQ2d 1510 at 1513.
With regard to scope, the specification places clear boundaries on the starch and mannitol used in the claimed method to be “granular starch” and “crystalline alpha and beta mannitol”, which are used at specific ratio in order to provide the claimed coagglomerate having the claimed properties. Applicants used only granular starch and crystalline alpha and beta mannitol, and not any or all the starch or any mannitol embraced by the claims. The instant examples provide producing the claimed coagglomerate from alpha and beta crystalline mannitol and granular starch. Given divergent nature of the starches and mannitol contemplated, one would conclude that the genus “starch” and “mannitol” that embrace essentially all kind of starches and mannitol. Thus, it is incumbent upon the disclosure to teach the skilled artisan how to make and use the full scope of the claimed method using the vast array of starches and mannitol embraced by the claims without undue experimentation.

Amount of direction provided by the inventor and existence of working examples: It is noted that the instant disclosure does not provide a working example wherein any coagglomerate within the scope of the claims is made by any starch other than granular starch or any mannitol other than crystalline alpha and beta mannitol. In paragraph [0039] of the published application, applicants makes it clear that “granular starch” is a must to achieve the claimed coagglomerate:
“The term "granular starch" is understood to mean native starches of any origin, natural or hybrid, of granular type and all chemically modified starches which have retained the granular form.”

Further, in paragraphs [0044], [0045] and [0087] of the published application, applicants disclosed, respectively:
“A subject matter of the invention is thus the use of the coagglomerates of crystalline mannitol and of granular starch where the granular starch participates in the tableting capacity of said agglomerate and facilitates the lubrication, such properties of the granular starch which a person skilled in the art did not expect to find.”

“Finally, a subject matter of the invention is: [0046] tablets [0047] hard gelatin capsules comprising coagglomerates of crystalline mannitol and of granular starch where the granular starch acts both as binder and as lubricant.”

By virtue of measurements carried out on standard mixtures of alpha and beta crystalline forms, it is relatively easy to quantify the proportions of crystalline forms in the coagglomerates of crystalline mannitol and of granular starch according to the invention, as will be seen in the examples below.

See also tables 2, 4, 6 and 8 of the published application wherein alpha and beta crystalline mannitol are used with granular starch to achieve the claimed coagglomerate.
Although, the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), lack of a working example is a factor to be considered, full scope of what is claimed. 
The instant disclosure describes granular starch is used in combination with crystalline alpha and beta mannitol in specific ratio to achieve the coagglomerate having the claimed properties. With regard to actually producing the coagglumerate from any starch and any mannitol, other than granular starch and combination of alpha and beta crystalline mannitol, the application provides only speculation. Thus, with regard to using mannitol and starch as broadly claimed, the application appears to assert a hypothetical possibility that any starch and mannitol would work.

State of the prior art and level of predictability in the art: The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.
The pharmaceutical art is recognized as unpredictable. In cases involving 
In the instant case, at the time the instant application was filed the state of the art with regard to producing coagglomerate was at an early stage of development and obtaining the coagglomerate currently claimed was highly unpredictable. 
In reviewing the state of the art with respect of process of producing JP ‘331, previously cited in the parent application, used mannitol and starch in a mixture wherein the mannitol is not crystalline, and starch is not granular, and wherein the starch was mixed with the mannitol before spray drying, and not added after spray drying or granulating the mannitol as claimed, and this resulted in small soluble powder and not coagglomerate as claimed. Therefore, granular starch and crystalline mannitol are critical to produce the claimed coagglomerate.

Relative skill of those in the art and quantity of experimentation needed to make or use the invention: Although the relative level of skill in the art is high, one of ordinary skill would not have been able to produce the claimed coagglomerate by the claimed method using any starch, e.g. powder starch, and any mannitol, e.g. non-crystalline, as encompassed by the claims without undue experimentation. The instant application describes a method of producing coagglomerate having specific properties 
In fact, what is disclosed in the instant application with respect to using any starch and any mannitol no more that theoretical speculation in a highly unpredictable art. The law is clear that the first paragraph of 35 USC § 112 requires more that the disclosure of a theoretical possibility. “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that ‘a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’) Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.” Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, 1005. See also Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297 (Fed. Cir. 2005) (In response to Rasmusson’s argument that the enablement requirement of section 112 
In view of the broad scope of the claims, the nascent and unpredictable state of the art and the failure of the application to teach one of skill in the art how to make and use the full scope of the claimed invention as asserted in the disclosure in clear, concise and exact terms, it must be concluded that one would not be enabled to make and use the invention as broadly as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7, 10, 12, 14, 16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or nd line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The specification defined mannitol as crystalline alpha and beta mannitol, and not any mannitol

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./